Citation Nr: 0737934	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  99-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO), which, in pertinent part, 
denied service connection for hypertension and sinusitis, and 
granted service connection for residuals of a fracture of the 
right little finger and assigned a noncompensable rating.  A 
September 2000 Board decision denied the appeal.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  

Pursuant to a motion by the Secretary, in a July 2001 Order, 
the Court vacated the September 2000 Board decision, and 
remanded the case to the Board.  After first attempting 
internal development, the Board remanded the case in August 
2003, after VA regulations authorizing Board development of 
the evidence were invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In October 2005, the Board remanded the case once again for 
additional development.  In May 2007, the RO granted service 
connection for hypertension but continued to deny the other 
two issues.  The grant of service connection for hypertension 
represents a full grant of benefits on appeal and is no 
longer an issue before the Board.  Therefore, the Board will 
address the remaining two issues on appeal.




FINDINGS OF FACT

1.  A chronic sinus disorder was not manifest during service.

2.  Sinusitis was not identified until 1984. 

3.  The veteran's current sinus disorder is unrelated to 
service.

4.  The veteran's right little finger disability is 
manifested by subjective complaints of radiating pain.  
Limitation of motion, ankylosis, or overall interference with 
the function of the hand have not been shown.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right little finger have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. § 4.7; 4.40; 4.45; 4.71a, Diagnostic Codes (DCs) 5227, 
5230 (2002 & 2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Sinusitis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At a personal hearing and in other statements, the veteran 
asserted that his sinusitis was either caused by his exposure 
to cold weather during basic training in October 1962 or by 
being exposed to a nonventilated ammunition bunker.    

Service medical records reflect treatment for an upper 
respiratory infection and pharyngitis but not sinusitis.  The 
April 1966 separation examination noted a "normal" sinus 
evaluation.  On his April 1966 Report of Medical History, the 
veteran checked that he had not had sinusitis.  Therefore, 
the Board finds no evidence of a chronic sinus disability 
noted in service.

Parenthetically, the veteran has maintained that his 
pharyngitis, including sore throat and sleep apnea, are 
directly related to his sinusitis.  However, both of those 
issues were denied in the November 1998 rating decision.  As 
he did not appeal, those issues are not addressed in this 
decision.    
 
Post-service medical evidence does not show treatment for 
sinusitis for many years after service separation.  The first 
documented symptoms related to sinusitis are noted in a 
December 1984 radiology report.  At that time, a metallic 
foreign body was reported within the left maxillary antrum 
which has produced mucoperiosteal thickening and sinusitis.  
The radiologist indicated that the foreign body was similar 
in configuration and density to a tooth filling.  
Nonetheless, there was no indication that the thickening or 
related sinusitis was associated with any event of active 
duty. 

While the veteran subsequently indicated that he had 
experienced symptoms related to sinusitis since active duty, 
the Board places greater probative value on the absence of 
complaints or treatment for this disorder in the intervening 
years.  This multi-year gap, in the absence of confirmatory 
evidence showing continuity of such symptoms, does not 
support the veteran's assertions that he has experienced this 
disorder since active duty. 

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this case, no physician has established a 
relationship between the veteran's sinusitis and active duty.    

The Board has considered the veteran's statements that he has 
experienced symptoms consistent with sinusitis since active 
duty.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

To the extent that the veteran has claimed on-going symptoms 
since active duty, his statement is competent.  However, his 
statements are unsupported by contemporaneous records, 
including post-service private and VA clinical records 
showing no complaints for many years after discharge.  The 
Board finds this evidence more probative than his unsupported 
report of continuity.  

Given the lack of in-service complaints related to the 
chronic sinusitis, the absence of identified symptomatology 
for many years after discharge, and no medical nexus between 
the veteran's current complaints and active duty, the Board 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought.

II.  Increased Rating for Right Little Finger

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

While this appeal was pending, the applicable rating criteria 
for ankylosis and limitation of motion of the hands was 
amended effective August 26, 2002.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007).

The RO has rated the residuals of the veteran's little finger 
disability under DC 5227.  Under both the pre-amended and 
amended regulations, the only rating available under DC 5227 
is a noncompensable rating for ankylosis of the little finger 
on either the major or minor hand.  A noncompensable rating 
is also the highest available for limitation of motion under 
DC 5230.

In addition, under the pre-amended regulations, "extremely 
unfavorable ankylosis" would be rated as amputation under 
DCs 5152-5156  Under the amended regulations, evaluation as 
amputation is to be considered, as well as whether an 
additional evaluation is warranted for limitation of motion 
of the digits or interference with overall function of the 
hand.

In this case, the evidence does not show ankylosis.  
Specifically, a September 1998 VA examination noted that the 
veteran was right hand dominant but there was no gross 
deformity and the grip strength was 5/5.  The examiner noted 
mild to moderate loss of function due to pain.  In January 
1999, mild sensory neuropathy was noted of the right hand 
with superimposed carpal tunnel syndrome; however, there was 
no finding that the impairment was associated with the 
residuals of a little finger fracture.  Therefore, this 
evidence does not support a higher rating.

During the July 2000 hearing, the veteran focused primarily 
on over-all complaints regarding his right hand.  He 
complained of pain and problems with the nerves in his right 
hand and indicated that he had been diagnosed with carpal 
tunnel syndrome.  He discussed multiple problems with his 
hands with grip and other limitations of the entire hand due 
to a nerve problem.  

In a November 2006 VA examination, the veteran complained of 
constant pain in his right fifth finger which radiated up to 
his right shoulder, with flare-ups every two weeks which last 
ten to fifteen days increasing with gripping or holding any 
tool.  The examiner noted that the veteran did not appear to 
be in any pain and there was no visible deformity, 
tenderness, swelling, redness, or heat of the right hand.  
The examiner noted that there were no signs of ankylosis of 
any joints of the right little finger or any other joint of 
the right hand.  

The diagnosis was status post fracture of the right little 
finger.  The examiner stated that he could find no evidence 
of any disability resulting from the fracture of the right 
little finger and noted that the veteran had excellent 
function.  Given that ankylosis of the right little finger 
was not shown, this evidence does not support a higher 
rating.

Although it appears that the veteran has been diagnosed with 
carpal tunnel syndrome of the right hand, the Board focus is 
only on the residuals of a right little finger fracture.  In 
this case, the medical evidence does not show ankylosis of 
the right little finger and a compensable rating is not 
warranted.  

Since ankylosis is not shown, the pre-amended Note regarding 
consideration as amputation for "extremely unfavorable 
ankylosis" is not for application.  In addition, the 
evidence does not reflect that consideration as amputation is 
warranted under the amended regulations as there was no 
deformity, tenderness, swelling, redness, or ankylosis of the 
right little finger.

Moreover, the Board has considered whether additional 
evaluation is warranted for limitation of motion or 
interference with overall function of the hand.  Turning 
again to the most recent VA examination, the Board emphasized 
there were no objective findings of a disability resulting 
from the fracture of the right little finger and the hand was 
reported to have excellent functioning.  No medical evidence 
of record contradicts these findings as they related to the 
right little finger.  Therefore, the Board finds no basis for 
a compensable rating.

The Board has additionally considered whether the veteran's 
pain on motion of the right little finger would entitle him 
to a higher rating due to limitation of function pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995); however, the Board 
finds that a higher rating based on pain is not warranted.  
See 38 C.F.R. § 4.40, 4.45.  In the absence of actual 
ankylosis, it would not be appropriate to rate the veteran's 
disability as amputation under the old or new rating 
criteria.  

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected little finger 
disability is worse than currently evaluated.  Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable rating for residuals of a 
fracture of the right little finger.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Finally, VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits are found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claims; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Sept. 2002, Apr. 2004, Nov. 2005).  Although 
the initial AOJ decision was made prior to the veteran having 
been fully informed of the VCAA, full compliance was 
accomplished prior to the final adjudication by the RO.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the 
appealed November 1998 rating decision clearly indicates that 
the veteran had been assigned a specific disability 
evaluation for his service connected disorder and that 
effective dates for the evaluation had also been established.  
Therefore, the Board finds no lapse in compliance with 
Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded a VA examination for his right little 
finger.  A medical examination and opinion is not necessary 
for the sinusitis issue.  Absent a minimal showing by 
competent evidence that a causal connection between the 
veteran's sinusitis and military service exists, VA has no 
duty to obtain a medical opinion.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  Hence, VA has fulfilled its duty to 
assist the appellant in the development of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for sinusitis is denied.

A compensable evaluation for residuals of a fracture of the 
right little finger is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


